Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 5, 2016

                                       No. 04-16-00420-CV

                      BARBARA TECHNOLOGIES CORPORATION,
                                   Appellant

                                                 v.

                       STATE FARM LLOYDS and Christopher Blalock,
                                     Appellees

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-10997
                             Honorable Larry Noll, Judge Presiding


                                          ORDER
        On July 25, 2016, the trial court clerk filed a notification of late record, stating that the
appellant had failed to pay or make arrangements to pay the fee for preparing the clerk’s record
and that the appellant was not entitled to appeal without paying the fee. On July 29, 2016, we
ordered appellant to provide written proof to this court that either (1) the clerk’s fee had been
paid or arrangements had been made to pay the clerk’s fee; or (2) appellant was entitled to appeal
without paying the clerk’s fee. Appellant has filed a written response with proof of payment for
the trial court’s fee. We therefore ORDER the trial court clerk to file the clerk’s record on or
before September 6, 2016.


                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court